[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 18, 2006
                              No. 05-17197                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00607-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CORNELIO VALDELAMAR BARRIOS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (October 18, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Cornelio Valdelamar Barrios appeals his sentence of 135 months of
imprisonment for conspiracy to possess and possession with intent to distribute

five kilograms or more of cocaine while on board a vessel subject to the

jurisdiction of the United States. 46 U.S.C. App. §§ 1903(a), (g), (j); 21 U.S.C.

§ 960(b)(1)(B)(ii). Barrios argues that the district court clearly erred during

sentencing when it denied him a minor-role reduction and that his sentence is

unreasonable. We affirm.

      We review the application of the Sentencing Guidelines by the district court

de novo and review findings of fact for clear error. United States v. Crawford, 407

F.3d 1174, 1177-78 (11th Cir. 2005). We review sentences for reasonableness.

United States v. Williams, 435 F.3d 1350, 1353 (11th Cir. 2006).

      The Sentencing Guidelines provide for a two-level reduction for a minor role

for a defendant “who is less culpable than most other participants, but whose role

could not be described as minimal.” U.S.S.G. § 3B1.2, cmt. n.5. Whether a

defendant is a minor participant is based on the criminal conduct for which the

defendant is held responsible. United States v. Rodriguez DeVaron, 175 F.3d 930,

940 (11th Cir. 1999). In a drug offense, the court may not consider the “greater

drug conspiracy” but only the conduct that determined the defendant’s base offense

level. Id. at 942. “[W]hen a drug courier’s relevant conduct is limited to [his] own

act of importation, a district court may legitimately conclude that the courier



                                           2
played an important or essential role in the importation of those drugs.” Id. at

942-43. Similarly, the defendant’s culpability is determined by comparison with

other participants in the relevant conduct. Id. at 944.

      Barrios argues that he is entitled to a minor role reduction because he was

only a crew member on the boat, was paid little in comparison to the value of the

drugs, and was one part of the larger conspiracy. These arguments fail. Barrios

and five codefendants were arrested as they attempted to transport approximately

1850 kilograms of cocaine, and Barrios’s relevant conduct was limited to that

cargo. Because Barrios did not present evidence that he was less culpable than his

codefendants with regard to the conduct for which he was held responsible, the

district court did not clearly err when it denied the reduction.

      We also conclude that Barrios’s sentence is reasonable. “We are required

‘to determine whether the sentence imposed by the district court was reasonable in

the context of the factors outlined in [18 U.S.C. § 3553(a)].’” Id. (quoting United

States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005)). Review for

reasonableness is deferential, United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005), and “when the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.” Id.

      Although Barrios argues that the district court did not address the factors in



                                           3
section 3553(a) when it imposed his sentence, the transcript of the sentencing

hearing reflects that the district court did consider the section 3553 factors and

determined that the sentence imposed was sufficient but not greater than necessary

for purposes of sentencing. We cannot say that Barrios’s sentence, which falls at

the low-end of the guideline range, is unreasonable.

      The sentence is

      AFFIRMED.




                                           4